    Case: 1:19-cv-00123 Document #: 10 Filed: 03/28/19 Page 1 of 5 PageID #:486



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Teamsters Local Union No. 727                       :
Health & Welfare Fund, by and through its           :
Board of Trustees, John T. Coli, Jr.,               :
Stephanie Brinson, Michael DeGard,                  :
John McCarthy, Gregory T. Youmans,                  :
Carl S. Tominberg, and Robert Sheehy,               :
                                                    :
               and                                  :
                                                    :
Teamsters Local Union No. 727 Legal                 :       Case No. 1:19-cv-123
& Educational Assistance Fund,                      :
by and through its Board of Trustees,               :       Hon. Judge John J. Tharp Jr.
John T. Coli, Jr., Stephanie Brinson,               :
Michael DeGard, Nicholas Micaletti,                 :
John McCarthy, Gregory T. Youmans,                  :
Carl S. Tominberg, and Robert Sheehy,               :
                                                    :
                              Plaintiffs            :
                                                    :
                      v.                            :
                                                    :
Illinois Department of Transportation,              :
                                                    :
                              Defendant.            :

                                      STATUS REPORT

       Plaintiffs Teamsters Local Union No. 727 Health & Welfare Fund and Teamsters Local

Union No. 727 Legal and Educational Assistance Fund and (“Plaintiffs”), by their undersigned

counsel, submit this status report. Defendant Illinois Department of Transportation (“Defendant”)

was served on February 25, 2019 pursuant to Federal Rule of Civil Procedure 4(j) by serving the

Governor of the State of Illinois with a copy of the Amended Complaint and exhibits. (Dkt. No. 8)

To date, Defendant has failed to answer or file responsive pleading in this matter and Plaintiffs’

counsel has not been contacted a representative of the Defendant.

       I.      Nature of the Case.
Case: 1:19-cv-00123 Document #: 10 Filed: 03/28/19 Page 2 of 5 PageID #:487



  A.     Attorneys of record. Plaintiffs are represented by Linda M. Martin of Willig,

  Williams & Davidson, William M. Tasch of Illinois Advocates, LLC and Cara M.

  Anthaney of Illinois Advocates, LLC. No attorney has filed an appearance on behalf of

  Defendant.

  B.     Description of claim. Plaintiffs, joint multi-employer employee benefit funds,

  initiated this action against Defendant under federal common law to obtain payment of

  interest and liquidated damages owed by Defendant for the late payment of contributions

  as required by the Plaintiff Funds’ respective Trust Agreements. Additionally, pursuant to

  the Employee Retirement Income Security Act (“ERISA”), as amended, 29 U.S.C §§ 1132

  and 1145, the Plaintiff Funds seek to obtain the payment of delinquent contributions that

  may become due and owing during the pendency of this action plus interest, liquidated

  damages, attorneys’ fees and costs associated with the collection of any delinquent

  contributions.

  C.     Factual and Legal Issues. The Defendant has been a party to successive collective

  bargaining agreements (“CBAs”) with the Teamsters Local Union No. 700 (“Local 700”)

  since August 27, 2013. Each of the CBAs contains provisions requiring the Defendant to

  pay contributions to the Funds on behalf of employees performing bargaining unit work.

  On August 26, 2015, the Plaintiffs and Defendant entered into a Participation Agreement

  which also governs the Defendant’s obligation to pay contributions to the Plaintiff Funds.

         The Funds’ collection policy, established by the Funds’ Boards of Trustees

  pursuant to their authority under the respective Trust Agreements, requires participating

  employers to complete and submit contribution reports to the Plaintiff Funds together with

  the contributions owed by a date certain. The collection policy also provides that should
Case: 1:19-cv-00123 Document #: 10 Filed: 03/28/19 Page 3 of 5 PageID #:488



  contributions be submitted after the contribution due date; the employer is obligated to pay

  interest and liquidated damages based upon the amount of the contributions owed.

  Additionally, the respective Trust Agreements and the collection policy provides that

  should the Funds commence litigation to obtain the payment of delinquent contributions,

  the employer shall be obligated to pay to the Funds the delinquent contributions plus

  interest, liquidated damages, audit fees, attorneys’ fees and costs. Defendant has failed and

  refused to pay interest and liquidated damages on late-paid contributions in violation of the

  respective Trust Agreements.

  D.      Description of relief sought. Plaintiffs seek judgment in their favor and against

  Defendant for the payment of interest and liquidated damages owed for late-paid

  contributions, the full amount of any contributions found to be owed the Plaintiffs plus

  interest, liquidated damages and reasonable attorneys’ fees and costs as provided under

  Section 502 of ERISA, 29 U.S.C. § 1132(g).

  II.     Jurisdiction.

  A.      Basis for Federal Jurisdiction. As to the payment of interest and liquidated damages

  owed for late-paid contributions, Plaintiffs invoke the jurisdiction of this Court pursuant to

  federal common law, 28 U.S.C. §1331 and 28 U.S. Code §1367. As to the payment of

  delinquent contributions that become due and owing during the pendency of this action,

  Plaintiffs invoke the jurisdiction of the Court under the Labor Management Relations Act

  of 1947, as amended (“LMRA”), 29 U.S.C. § 185 and ERISA, 29 U.S.C. §§ 1132 and

  1145.

  B.      Diversity and Supplemental Jurisdiction. There are no diversity or supplemental

  jurisdiction claims in this matter.
Case: 1:19-cv-00123 Document #: 10 Filed: 03/28/19 Page 4 of 5 PageID #:489




  III.   Status of Service.

  Defendant Illinois Department of Transportation, the sole defendant, was served on

  February 25, 2019 pursuant to Federal Rule of Civil Procedure 4(j) by serving the Governor

  of the State of Illinois with a copy of the Amended Complaint and exhibits. (Dkt. No. 8)

  IV.    Consent to Proceed Before a Magistrate Judge.

  None submitted as Plaintiffs intend to move for entry of default judgment.

  V.     Motions.

  A.     Pending Motions. None. Plaintiffs intend to file a motion for entry of default

  judgment against Defendant.

  B.     It is unknown at this time how Defendant intends to respond to the Amended

  Complaint, if at all, as the party has not filed an appearance to date.

  VI.    Status of Settlement Discussions.

  A.     None submitted as Plaintiffs intend to move for entry of default judgment and have

  not been contacted by the Defendant.



                                         Respectfully submitted,


                                         WILLIG, WILLIAMS & DAVIDSON

                                         _ s/ Linda M. Martin___________
                                         LINDA M. MARTIN, ESQUIRE
                                         Lead Counsel
                                         1845 Walnut Street, 24th Floor
                                         Philadelphia, PA 19103
                                         Office         (215) 656-3665
                                         Facsimile      (215) 561-5135
                                         Email          lmartin@wwdlaw.com
    Case: 1:19-cv-00123 Document #: 10 Filed: 03/28/19 Page 5 of 5 PageID #:490



                                      ILLINOIS ADVOCATES, LLC

                                        s/ William Tasch__________
                                      WILLIAM TASCH, ESQUIRE
                                      77 W. Washington, Suite 2120
                                      Chicago, IL 60602
                                      Office        (312) 346-2052
                                      Facsimile     (312) 492-4804
                                      W. Tasch Email William.Tasch@iladvocates.com

                                      ILLINOIS ADVOCATES, LLC

                                        s/ Cara M. Anthaney__________
                                      CARA ANTHANEY, ESQUIRE
                                      77 W. Washington, Suite 2120
                                      Chicago, IL 60602
                                      Office       (312) 346-2052
                                      Facsimile    (312) 492-4804
                                      Email cara.anthaney@iladvocates.com


                                      Counsel to Plaintiffs Teamsters Local Union No.
                                      727 Benefit Funds and Trustees
Dated: March 28, 2019
